Citation Nr: 1140772	
Decision Date: 11/02/11    Archive Date: 11/16/11

DOCKET NO.  06-07 568	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from May 1977 to May 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction has since been returned to the RO in St. Petersburg, Florida.  

By way of background, the Board initially denied the Veteran's claim in a decision issued in December 2009.  The Veteran appealed the Board's denial to the Court of Appeals for Veterans Claims (Court), and the 2009 decision was subsequently vacated pursuant to a October 2010 Order granting the parties' Joint Motion for Remand (Joint Motion).  In June 2011, the Board remanded the Veteran's claim in compliance with the Joint Motion, and after completing the requested development, the Veteran's claim was readjudicated, as reflected by an August 2011 supplemental statement of the case.  As the benefit sought remains denied, the claim has been returned to the Board for further appellate review.

The Board further notes that the Veteran has submitted an statement directly to the Board that has not been considered in an RO adjudicatory action.  However, as this statement is duplicative of arguments previously of record regarding the Veteran's report of the onset of  his erectile dysfunction in service, the Board finds that the appeal may be decided without prejudice to the Veteran.


FINDINGS OF FACT

1.  The Veteran's reports of the onset of his erectile dysfunction in service, and experiencing continuous symptoms thereafter, are not credible.

2.  The medical opinions of record fail to relate the Veteran's current erectile dysfunction to service.

CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The VA has a duty to provide notification to the Veteran with to respect establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

VA's notice requirements were partially satisfied by a letter issued in October 2004, prior to the initial adjudication his claim, which advised the Veteran of the information VA would obtain, the information he was responsible for obtaining, and the criteria for establishing service connection.  In light of the denial of the Veteran's claim, no disability rating or effective date will be assigned, so there can be no possibility of any prejudice to the Veteran under the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006), and the failure to provide notice of these elements.

Regarding VA's duty to assist, the Veteran's service, VA, and private treatment records have been obtained.  Moreover, the Veteran has not identified any records as relevant that have not been obtained.  Additionally, the Veteran was offered and declined an opportunity to present testimony at a Board hearing, and the Veteran was afforded several relevant VA examinations and related medical opinions addressing the etiology of his erectile dysfunction.  The Board finds that the examinations and related medical opinions are sufficient, in their totality, for VA adjudicatory purposes, as they include consideration of the relevant lay and medical evidence of record and are supported by sufficient rationales.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  As VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

In seeking VA disability compensation, a veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303 (2011). 

Establishing direct service connection generally requires (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2011).

The Veteran contends that he is entitled to service connection for his currently-diagnosed erectile dysfunction because the condition developed shortly after and as a result of his in-service elective vasectomy.  The Veteran states that he reported his erectile dysfunction shortly after his in-service vasectomy but was informed that this condition would eventually resolve without the need for further treatment.  The Veteran's service treatment records reflect that he underwent an elective vasectomy in January 1997; however, his treatment records do not reflect any reports of erectile dysfunction in service.

The Veteran further states that when seeking emergent genitourinary treatment in 2004, he again reported experiencing erectile dysfunction, as well as his history of undergoing a vasectomy in service, and that his emergent care treatment providers informed him that his erectile dysfunction was a complication of his in-service vasectomy.  The corresponding treatment records reflect no such opinion, but do reflect the Veteran's report of experiencing urinary complications, including a stinging sensation when urinating, a sensation of not having emptied his bladder after urinating, and a frequent urge to urinate.  

The Veteran was also afforded a VA examination in December 2004, during which he reported that he had experienced the symptoms of erectile dysfunction since his in-service vasectomy.  However, the VA examiner opined that it was less likely than not that the Veteran's erectile dysfunction was related to his in-service vasectomy, noting the Veteran's reported ability to have a normal awakening erection.

Pursuant to the Board's remand instructions, the Veteran was afforded another VA examination in 2011, at which time the Veteran again reported having a significant decrease in erectile function after his in-service vasectomy, with his erectile function continuing to decline thereafter.  However, the examiner opined that the Veteran's current erectile dysfunction was less likely than not related to his in-service vasectomy or any other in-service event.  In support of this opinion, the examiner stated that while the Veteran appeared to be a credible historian, there is no objective evidence that the onset of the Veteran's erectile dysfunction was after his in-service vasectomy.  In support of this opinion, the examiner noted that the Veteran's service treatment records reflect that he had no complications from his in-service vasectomy.  Moreover, the examiner stated that a correctly-performed vasectomy does not have any testicular involvement, thereby eliminating the possibility of a testicular impairment leading to decreased testosterone production, which in turn could cause erectile dysfunction.  The examiner further noted that the Veteran's request in 2004 that he be tested for sexually-transmitted diseases indicated that his erectile dysfunction may have begun at this time.  Moreover, the examiner noted that the Veteran has hypertension and has a lengthy history of cigarette-smoking and that his erectile dysfunction may be related to these factors.

With regard to the Veteran's contention that he has experienced erectile dysfunction in service, the Board acknowledges that the Veteran is competent to report the onset and continuity of the symptoms of his current erectile dysfunction.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).   However, the Board does not find that the Veteran's assertions are credible based on the inconsistencies of record between the Veteran's treatment of record and his current contentions of reporting erectile dysfunction both during service and when receiving emergent care for genitourinary complaints in 2004.  

Specifically, in conjunction with his July 2005 notice of disagreement, the Veteran reported that after undergoing his elective vasectomy in service, he reported experiencing erectile dysfunction and was advised that the condition would eventually resolve.  However, the Veteran's service treatment records fail to reflect that any such post-surgical residuals were noted.  Rather, an undated treatment record noting the Veteran's status as post-vasectomy reflects the Veteran's report of occasionally experiencing frequent or painful urination, with no mention of erectile dysfunction.  Moreover, the Veteran's separation medical examination report fails to reflect any report of erectile dysfunction, but does note the Veteran's report of experiencing an occasional burning sensation when urinating.  

Furthermore, in conjunction with his March 2006 VA Form 9, the Veteran reported that when seeking emergent care for a burning sensation when urinating (in 2004), he informed his treatment providers that he had experienced some erectile dysfunction since undergoing a vasectomy in service.  The Veteran further stated that his treatment providers informed him that his inability to maintain an erection was most likely due to his in-service vasectomy.  However, while the corresponding emergent care treatment records note the Veteran's history of having undergone a vasectomy in 1996 (during service), they reflect no such reports of erectile dysfunction nor any corresponding medical opinion.  The records reflect the Veteran's report of experiencing urinary complications, including a stinging sensation when urinating, a sensation of not having emptied his bladder after urinating, and a frequent urge to urinate.  The treatment records further note that at the time of treatment, the Veteran also voiced concern about some dental problems and possibly having both hypertension and diabetes mellitus, thus indicating that the Veteran's reported problems were transcribed, including those that may not be specifically related to the symptoms triggering his emergent care.

Given the discrepancies between the Veteran's current contentions that he reported experiencing erectile dysfunction during service and in 2004 when seeking emergent care and the corresponding treatment records failing to reflect that he did indeed report erectile dysfunction during these instances, the Board finds that the Veteran's current contentions are not credible.  

Moreover, the medical evidence of record fails to suggest a medical nexus between the Veteran's in-service vasectomy (or any other in-service event) and his current erectile dysfunction.  Both the 2004 and 2011 VA examiners concluded that the Veteran's current erectile dysfunction was unrelated to service, and the 2011 VA examiner specifically considered the Veteran's lay reports of the onset and continuity of his erectile dysfunction symptoms pursuant to the 2010 Joint Motion instructions.  Nevertheless, both examiners found that the medical evidence failed to suggest a relationship between the Veteran's in-service vasectomy and service, with the 2004 VA examiner finding that the Veteran's reported symptoms of experiencing an awakening erection were inconsistent with erectile dysfunction related to a vasectomy, and the 2011 VA examiner noted that the Veteran's in-service vasectomy did not involve any testicular impairment, thereby failing to suggest that his erectile dysfunction was related to his vasectomy.  The 2011 VA examiner further found that the Veteran's hypertension and cigarette-smoking habit were possible etiologies of his erectile dysfunction, and the Board notes that the Veteran's VA treatment records reflect both his treatment for hypertension and tobacco-use cessation counseling.  Accordingly, the Board finds that the 2011 VA medical opinion should be afforded considerable probative weight, as it is predicated on an accurate review of the Veteran's claims file, considers the Veteran's lay reports of symptomatology, and is supported by a detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (holding that among the factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion).  

Thus, given the Board's finding that the Veteran's reports of experiencing the onset of his erectile dysfunction in service with continuous symptomatology thereafter are not credible, coupled with the fact that the only medical opinions of record addressing the etiology of the Veteran's erectile dysfunction fail to link his condition to service, the Board finds that a basis for granting service connection for erectile dysfunction has not been presented.  The Veteran's appeal is therefore denied.

ORDER

Entitlement to service connection for erectile dysfunction is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


